630 So.2d 606 (1993)
Barbara J. ANTHONY and the State of Florida, Dept. of Health and Rehabilitative Services, Appellants,
v.
James N. SNELL, Appellee.
No. 93-940.
District Court of Appeal of Florida, First District.
December 10, 1993.
Rehearing Denied February 8, 1994.
Joseph R. Boyd and William H. Branch of Boyd & Branch, P.A., Tallahassee; Chriss Walker of Dept. of HRS, Tallahassee, for appellants.
James N. Snell, pro se.
PER CURIAM.
Appellant, the custodial parent, seeks review of an order reducing the appellee's child support obligation. The trial court's modification order was issued in the context of contempt proceedings against the appellee, where no petition for modification had been filed and no notice was given to the appellants that modification was at issue. A motion for contempt does not provide a legal basis for the trial court to modify child support. Morgan v. Morgan, 429 So.2d 432 (Fla. 1st DCA 1983); Sentz v. Sentz, 548 So.2d 297 (Fla. 4th DCA 1989). Consequently, the order of modification is REVERSED.
BOOTH, MINER and KAHN, JJ., concur.